Title: Louis H. Girardin to Thomas Jefferson, 1 April 1819
From: Girardin, Louis Hue
To: Jefferson, Thomas


          
            Dear and respected Sir,
            Staunton, Apl 1rst, 1819.
          
          I hasten to answer the enquiry contained in Your note of Yesterday.—The end of the present session is fast approaching, as our examination is to take place on the 23rd of the present month.—The next session will commence about the 20th or 23rd of May—The terms are 25$ per session (5 months—)—Board comes, I believe, to about 14 or 15$ per month, washing included—perhaps, something less. I am inclined to think that Genl Brown, or Judge Stuart, would accomodate Your Young friends.
          I do not know whether it would appear desirable to You, or to the Parents of the 2 Young Gentlemen you mention, that they should come to the Academy for the short interval between this and the close of the present session—but should it be found so, Be assured that both Mr Fuller and myself would omit nothing in our power to promote the attainment of the objects in view—The confidence with which you kindly honour us, is warmly felt—In this case, I would recommend private tuition till the next session, as the rules are rather imperious, and the term very brief—but this private instruction would be better, perhaps, for the Young Gentlemen, than instruction at the Academy, during a period of revising and preparation for an Examination.—The charge would be at the above rate, viz: 5$ pr month—I ought to mention, however, that, in the course of the vacation, business of some importance to myself, will call me to Richmond for a fortnight, during which time Mr Fuller alone could instruct the Young Gentlemen already mentioned.
          It is probable that, if they come at all, the beginning of the next session will appear a preferable epoch. However this may be, accept my sincere thanks for Your confidence, and also my hasty, but very respectful and affectionate salutations.—
          
            L. H. Girardin
          
        